DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. patent application Ser. No. 16/160,920, filed on Oct. 15, 2018, and issued as U.S. Pat. No. 10,912,577, which is a continuation of U.S. patent application Ser. No. 15/498,320, filed on Apr. 26, 2017, and issued as U.S. Pat. No. 10,098,651, which claims the benefit of U.S. Provisional Application No. 62/444,705, filed on Jan. 10, 2017, is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as follows:
Claim 14, line 6 recites the limitation of “an expandable bag structure”. Examiner notes that the parent cases have support for “an expandable cylindrical structure” but no support for “an expandable bag structure”. It is noted that the “expandable bag structure” (emphasis added) is much broader than the cylindrical structure because it can covered sphere shape oval shape or other shapes.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed applications (i.e. parent cases), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for “an expandable bag structure” in claim 14 of this application.
Applicant states that this application is a continuation application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part. Examiner’s position is this application is a continuation-in-part of U.S. Patent Application Serial No. 16/160,920, filed on Oct. 15, 2018, and issued as U.S. Pat. No. 10,912,577.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks et al. (US 2013/0030460, which is cited in the IDS filed on 06/11/21). 
Referring to claim 1, Marks discloses a method for removal of a vascular thrombus from a blood vessel of a patient, the method comprising: 
positioning a thrombus extraction device at least partially distal to the thrombus in the blood vessel, wherein the thrombus extraction device includes an expandable coring element and an expandable cylindrical structure, and wherein a proximal portion of the cylindrical structure is coupled to a distal portion of the coring element (Figs. 2A-2F and 4A-4C, para [0094]-[0097] and [0099]-[0101]. Fig. 4C is reproduced and annotated below. Figs. 12A-12C. Fig. 12A, which is reproduced below, shows the portion on the right side of dashed line a-a’ is the expandable cylindrical portion and the portion on the left side of the dashed line a-a’ is the expandable coring element); 
expanding the coring element by proximally retracting a first shaft 10 (Fig. 4A-4C, para [0092]-[0093]. Fig. 12C) of the thrombus extraction device relative to a second shaft 20 of the thrombus extraction device, wherein a proximal portion of the coring element is coupled to the second shaft 20, and wherein the first shaft 10 is slidably positioned within the second shaft 20 (Figs. 2 and 4A-4C, para [0094]-[0097] and [0099]-[0101]. Figs. 4C and 12C are reproduced and annotated below); and 
retracting the thrombus extraction device at least partially through the thrombus such that (a) the coring element separates a portion of the thrombus from a wall of the blood vessel and (b) the cylindrical structure captures the portion of the thrombus (Figs. 2 and 4A-4C, para [0094]-[0097] and [0099]-[0101]. Figs. 4C and 12C is reproduced and annotated below).

    PNG
    media_image1.png
    307
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    546
    media_image2.png
    Greyscale


Referring to claim 3, Marks discloses the method of claim 1 wherein the coring element and the cylindrical structure have different porosities (Figs. 4C and 12A show the porosities of distal end of the cylindrical structure is different from the porosities of the coring portion).

Referring to claim 4, Marks discloses the method of claim 1 wherein the coring element is a stent-like structure, and wherein the cylindrical structure is a mesh of filaments (Fig. 4C shows the coring element is a stent-like structure and the cylindrical structure is a mesh of filaments).

Referring to claim 7, Marks discloses the method of claim 1 wherein positioning the thrombus extraction device includes moving the coring element relative to the cylindrical structure (Figs. 2C-2D, para [0095]: “The expendable compartment (40) may be pushed through the microcatheter (30) until the distal end of the expendable compartment (40) reaches to the distal end of the microcatheter (FIG. 2B). As depicted in FIG. 2C, the microcatheter (30) may be withdrawn slightly by pulling it proximally while the pusher tube (20) is held stable. The expandable compartment (40) may be exposed to the clot (60) and partially opened as shown in FIG. 2D.”)

Referring to claim 13, Marks discloses the method of claim 1 wherein retracting the thrombus extraction device at least partially through the thrombus includes at least partially receiving the portion of the thrombus through a mouth of the cylindrical structure defined by the proximal portion of the cylindrical structure (para [0096]: “Alternatively, the micro-catheter can be first placed beyond the occlusion and the expandable component can be opened distal to the occlusion. After maneuvering and adjusting the reconfigurable element's diameter and radial force, the device can be pulled proximally, and the clot can be entrapped by the expandable compartment and pulled out of vessel.” Figs. 4C and 12C, which are reproduced above, show coring portion has a mouth for receiving thrombus. Fig. 2F shows the device is withdrawn with the thrombus is inside the scoring portion and cylindrical structure.)

Referring to claim 14, Marks discloses a method for removal of a vascular thrombus from a blood vessel of a patient, the method comprising: 
deploying a thrombus extraction device from a delivery catheter such that the thrombus extraction device is positioned at least partially distal to the thrombus in the blood vessel, wherein the thrombus extraction device includes an expandable coring element and an expandable bag structure, and wherein a proximal portion of the bag structure is coupled to a distal portion of the coring element (Figs. 2A-2F and 4A-4C, para [0094]-[0097] and [0099]-[0101]); 
retracting the coring element proximally relative to the bag structure and at least partially through the thrombus to (a) increase a length of the bag structure and (b) separate a portion of the thrombus from a wall of the blood vessel; and capturing the portion of the thrombus within the bag structure (para [0097]: “If the reconfigurable element's wires or struts cut through the occlusion (e.g. blood clot) while the reconfigurable element expands radially in the blood vessel, portions of the clot become contained in the expandable compartment as it expands to the full diameter of vessel. By slightly collapsing the reconfigurable element through pulling it partially into the micro-catheter tip, the openings between the wires/struts of the reconfigurable element cells would be made smaller. This may maintain the clot in the expandable compartment.” Examiner notes that pulling the proximal end of the coring portion will increase the length of the coring portion and cylindrical structure. Pulling the proximal end of the coring portion also moving the coring portion with respect to the cylindrical structure in longitudinal and radial directions).

Referring to claim 19, Marks discloses the method of claim 14 wherein the proximal portion of the bag structure defines a mouth, and wherein capturing the portion of the thrombus within the bag structure includes receiving the thrombus through the mouth (para [0096]: “Alternatively, the micro-catheter can be first placed beyond the occlusion and the expandable component can be opened distal to the occlusion. After maneuvering and adjusting the reconfigurable element's diameter and radial force, the device can be pulled proximally, and the clot can be entrapped by the expandable compartment and pulled out of vessel.” Figs. 4C and 12C, which are reproduced above, show coring portion has a mouth for receiving thrombus. Fig. 2F shows the device is withdrawn with the thrombus is inside the scoring portion and cylindrical structure.)

Referring to claim 20, Marks discloses the method of claim 14 wherein the coring element and the bag structure have different porosities (Figs. 4C and 12A show the porosities of distal end of the cylindrical structure is different from the porosities of the coring portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. in view of Aboytes (US 20150196744, which is cited in the IDS filed on 06/11/21).
Referring to claim 2, Marks discloses the invention substantially as claimed except for disclosing wherein the coring element and the cylindrical structure are formed from different materials. However, in the same field of endeavor, which is a device and method for removal of a vascular thrombus from a blood vessel of a patient, Aboytes discloses “the expandable member 1026 is formed with a first mesh material that has a first density defining multiple openings 1035 and with a second mesh material having a second density defining multiple openings 1039. The expandable member 1026 includes sections 1066 along a length of the expandable member 1026 formed with the first mesh material, and sections 1068 along its length formed with the second mesh material.” (Fig. 11A, para [0111])
Referring again claim 2, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have made the expandable coring element and the expandable cylindrical structure of the device of Marks from two different material since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
  
Allowable Subject Matter
Claims 5-6, 8-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771